Citation Nr: 0416199	
Decision Date: 06/22/04    Archive Date: 06/30/04

DOCKET NO.  03-26 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana




THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder. 





ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel






INTRODUCTION

The veteran had active service from January 1968 to January 
1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

In the July 2003 Statement of the Case (SOC), the Decision 
Review Officer (DRO) sua sponte considered whether service 
connection could be established for schizophrenia.  The DRO 
found that the evidence did not show that the veteran was 
treated or diagnosed as having schizophrenia either during 
service or within a year following discharge from service.  
The DRO did not list 'service connection for schizophrenia' 
as an issue, nor did the DRO list the disposition of the 
issue in the 'Decision' portion of the SOC, yet in effect, 
the DRO denied service connection for schizophrenia.  Since 
the substantive requirements for establishing service 
connection for schizophrenia are different than those 
required for establishing service connection for post-
traumatic stress disorder, the Board finds that the RO should 
have issued a separate decision for the denial of service 
connection for schizophrenia so that the veteran would have 
the opportunity to appeal the decision if he so desired.  
Accordingly, this matter is referred to the RO for 
appropriate action. 


FINDINGS OF FACT

1.  By an unappealed January 1999 decision, the RO denied 
service connection for post-traumatic stress disorder.

2.  Evidence received subsequent to the January 1999 RO 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claim for service 
connection of post-traumatic stress disorder.  

3.  The evidence of record establishes that the veteran 
engaged in combat with the enemy and the claimed stressors 
are related to that combat, as well as consistent with the 
circumstances, conditions, or hardships of the veteran's 
service.  

4.  The competent medical evidence of record shows that the 
veteran is not currently diagnosed with post-traumatic stress 
disorder. 


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted, and the 
claim for entitlement to
service connection for post-traumatic stress disorder is 
reopened.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105(c) (West 
2002); 38 C.F.R. § 3.156 (2001); 38 C.F.R. §§ 3.159, 20.302, 
20.1103 (2003).

2.  Post-traumatic stress disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1154(b), 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304(d), 
(f), 4.125(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

Background and History of Appeal

In January 1983, the veteran filed an original application 
for disability benefits for post-traumatic stress disorder 
(PTSD).  The RO considered whether the veteran was entitled 
to compensation and pension benefits for PTSD.  By a July 
1983 rating decision, the RO denied both types of disability 
benefits.  The bases for the RO's denial were as follows:  
the service medical records were completely silent for any 
psychiatric impairment; there was no evidence of any stressor 
in service; there was no diagnosis of PTSD; and the veteran 
was currently employed full time.  In a letter dated in 
August 1983, the RO advised the veteran of the denial of 
pension benefits as well as notified him of his procedural 
and appellate rights.  The veteran did not appeal the 
decision and it became final after the one-year period in 
which to appeal the decision expired.  38 U.S.C.A. §§ 7105(c) 
(West 2002) (formerly 38 U.S.C.A. § 4005); 38 C.F.R. §§ 
20.302, 20.1103 (2003).  

In June 1984, the veteran filed an application for disability 
benefits for PTSD as the result of exposure to Agent Orange.  
On VA Form 3230 (Reference Slip) dated in August 1984, it was 
noted that the veteran's claim for PTSD was a "duplicate" 
of a prior rating decision.  It was also noted that the 
veteran was entitled to an Agent Orange examination at a VA 
Medical Center (MC) and the veteran should be advised.  In a 
letter dated in September 1984, the RO notified the veteran 
that he should report to the closet VA health facility for an 
Agent Orange examination if he felt that he had a disability 
as the result of exposure to Agent Orange.  The claims file 
shows that the veteran did not follow through with this 
claim.  

In October 1996, the veteran filed an application for 
disability benefits for a mental and physical breakdown that 
occurred in 1983.  By a January 1997 rating decision, the RO 
found that the veteran had not submitted new and material 
evidence to reopen the previously disallowed claim for 
service connection for PTSD.  The RO's decision was based on 
the facts that there was no diagnosis of PTSD and there was 
no verifiable stressor related to the veteran's military 
service.  In a January 1997 letter, the veteran was notified 
of this decision and his appellate rights, but he did not 
appeal the decision within the time prescribed by statute and 
regulation and it became final.  38 U.S.C.A. §§ 7105(c) (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2003).  

In November 1998, the veteran filed an application for 
disability benefits for PTSD.  
By a January 1999 rating decision, the RO denied the 
veteran's claim for service connection of PTSD on the merits.   
The basis for the RO's denial was that the veteran was not 
currently diagnosed with PTSD.  In an undated letter, the 
veteran was notified of this decision and his appellate 
rights, but he did not appeal the decision within the time 
prescribed by statute and regulation and it became final.  38 
U.S.C.A. §§ 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2003).  

In the instant appeal, the veteran filed his claim for 
disability benefits for PTSD on August 3, 2001.  By a 
February 2002 rating decision, the RO found that the veteran 
had not submitted new and material evidence to reopen the 
previously disallowed claim for service connection for PTSD.  
The basis for the RO's decision was that the veteran had not 
submitted evidence that he was currently diagnosed with PTSD.  
In September 2002, the veteran filed a notice of disagreement 
with the February 2002 rating decision.  The veteran elected 
a review by a DRO.  The RO scheduled the veteran for a VA 
psychiatric examination in June 2003.  The July 2003 SOC 
shows that the DRO conducted a de novo review and denied the 
veteran's claim on the merits on the basis that the veteran 
was not currently diagnosed with PTSD.  Thereafter, the 
veteran perfected an appeal of the denial to the Board with 
the filing of a Substantive Appeal in August 2003.  

	Legal Criteria 

The Board notes that in Barnett v. Brown, 8 Vet. App. 1 
(1995), affirmed 83 F.3d 1380 (Fed. Cir. 1996), it was 
determined that the statutory scheme in 38 U.S.C.A. §§ 5108 
and 7104 establishes a legal duty for the Board to consider 
new and material issues regardless of the RO's actions.  The 
Board may not consider a previously and finally disallowed 
claim unless new and material evidence is presented, and that 
before the Board may reopen such a claim, it must so find.

Under an earlier version of 38 C.F.R. § 3.156(a) (2001), 
"new and material evidence" is defined as evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a) 
(2001); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  When determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
presumed.  See Justus v. Principi, 3 Vet. App. 510, 512-13 
(1992).  In order for evidence to be sufficient to reopen a 
previously disallowed claim, it must be both new and 
material.  If the evidence is new, but not material, the 
inquiry ends and the claim cannot be reopened.  See Smith v. 
West, 12 Vet. App. 312, 314 (1999).

If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  VA may then proceed 
to evaluate the merits of the claim on the basis of all 
evidence of record, but only after ensuring that the duty to 
assist the veteran in developing the facts necessary for his 
claim has been satisfied.  See Elkins v. West, 12 Vet. App. 
209 (1999), but see Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. § 5103A (West 2002) (eliminating the concept of a 
well-grounded claim).

The definition of "new and material evidence" was revised 
in August 2001 to require that the newly submitted evidence 
relate to an unestablished fact necessary to substantiate the 
claim and present the reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156 (2002).  The 
change in the law pertains to claims filed on or after August 
29, 2001.  Duty to Assist, 66 Fed. Reg. 45,620 (Aug. 29, 
2001).  The veteran's application to reopen his claim for 
entitlement to service connection for PTSD was initiated on 
August 3, 2001.  Thus, the earlier definition of "new and 
material evidence" discussed above is applicable to his 
claim.  

	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).  VA is required to provide the claimant with notice 
of what information or evidence is to be provided by the 
Secretary and what information or evidence is to be provided 
by the claimant with respect to the information and evidence 
necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  While 
the VCAA does not serve as a basis to reopen a claim (unless 
new and material evidence is presented), the law does include 
the enhanced duty to notify the veteran of the evidence 
needed to reopen the previous disallowed claim.  In this 
regard, the Board notes that in correspondence dated in 
November 2001, the RO advised the veteran of the information 
and evidence necessary to substantiate his claim.  The RO 
further advised the veteran of the delegation of 
responsibility between VA and the veteran in procuring the 
evidence relevant to the claim, including which portion of 
the information and evidence was to be provided by the 
veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  Quartuccio, 16 Vet. App. at 187.  

There, however, was no specific request for the veteran to 
provide any evidence in the veteran's possession that 
pertained to the claim, or something to the effect that the 
veteran give VA everything he had that pertained to his 
claim.  38 C.F.R. § 3.159 (b)(1) (2003); Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).  Nevertheless, the RO 
asked the veteran for all the information and evidence 
necessary to substantiate the claim.  A generalized request 
for any other evidence pertaining to the claim would have 
been superfluous and unlikely to lead to the submission of 
additional pertinent evidence.   The Board notes that the 
only issue in contention in the instant case is whether the 
veteran currently suffers from PTSD.  This is a medical 
question that can only be answered by competent medical 
evidence of the claimed disability.  The RO asked the veteran 
for the information and evidence necessary to elicit the 
required evidence of the unestablished element of the claim 
and the RO also afforded the veteran a VA psychiatric 
examination.  Therefore, it can be concluded, based on the 
particular facts and circumstances of the case, the omission 
of the request for "any evidence in the claimant's 
possession that pertains to the claim" in the notice appears 
not to have harmed the veteran, and it would be legally 
proper to render a decision in the case without further 
notice under the regulation.  

In further regard to VA's enhanced duty to notify, the Board 
notes that the RO provided the veteran with a copy of the 
February 2002 rating decision and July 2003 SOC, which 
together informed the veteran of the reasons for the denial 
of his claim.  The SOC provided the veteran with notice of 
the laws and regulations pertinent to his claim, including 
the regulations on establishing service connection for PTSD 
and the regulations pertaining to the VCAA.  In 
correspondence dated in January 2004, the RO further advised 
the veteran of VA's duties under the VCAA and the delegation 
of responsibility between VA and the veteran under the VCAA.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187. 
The Board finds that the requirements under the law as 
pertains to new and material evidence claims have been met, 
and the Board will proceed with appellate review.  

	Analysis

Evidence associated with the claims file prior to the RO's 
January 1999 rating decision included the following:  (1) 
service medical records; (2) VA inpatient treatment records 
dated from November 1982 to July 1984, February 1996 to April 
1996, and November 1998 to December 1998; (3) Decatur Mental 
Health Clinic records dated from March 1983 to May 1983; (4) 
Adams County Memorial Hospital records dated in January 1986; 
(5) statements from the veteran dated in October 1996 and 
November 1996; (6) VA outpatient treatment records dated from 
April 1996 to December 1996; (7) Dr. R.L.B.'s December 1996 
medical statement; (8) select records from the veteran's 
service personnel file; and (9) the December 1996 VA 
examination report.

Evidence associated with the claims file after the RO's 
January 1999 rating decision include the following:  (1) PTSD 
questionnaire prepared by the veteran; (2) Lutheran Hospital 
of Indiana records dated from March 1985 to May 1985; (3) 
Adams County Memorial Hospital records dated from November 
1990 to January 1991; (4) VA treatment records dated from 
October 2000 to November 2001; and (5) the June 2003 VA 
examination report. 

As previously discussed, the basis for the RO's January 1999 
denial was that the veteran was not currently diagnosed with 
PTSD.  Under the definition of "new and material evidence" 
applicable to the veteran's claim, the veteran need only 
present new and material evidence that ought to be considered 
in order to fairly decide the merits of the claim.  The Board 
finds that the evidence submitted after the January 1999 RO 
rating decision is new and material as it was not previously 
before the agency decisionmakers and bears directly and 
substantially on the question of whether the veteran suffers 
from PTSD.  Thus, the evidence is neither cumulative nor 
redundant and is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156 (2001).  Accordingly, having determined that new and 
material evidence has been submitted, the claim is reopened 
and the Board will proceed to evaluate the merits of the 
claim on the basis of all evidence of record after ensuring 
that the duty to assist the veteran has been satisfied.  

II.  Service Connection

	VCAA

After further review of the evidence, the Board finds that 
the RO complied with the VCAA.  The Board incorporates by 
reference the previous discussion on the RO's compliance with 
the VCAA.  In addition, the Board notes that the RO fulfilled 
its duty to assist the veteran in procuring the evidence 
necessary to substantiate the claim.  The RO obtained private 
medical records and VA treatment records identified by the 
veteran.  The RO also afforded the veteran a new psychiatric 
examination in June 2003.  The veteran has not made the RO or 
the Board aware of any other evidence relevant to his appeal 
that needs to be obtained.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim. 
Accordingly, the Board will proceed with a decision on the 
merits.  

Legal Criteria

Regulation 38 C.F.R. § 3.304(f) (2003) sets forth the three 
elements required to establish service connection for PTSD.  
For service connection to be awarded for PTSD, the record 
must show:  (1) a current medical diagnosis of PTSD in 
accordance with 38 C.F.R. § 4.125(a) (2003); (2) medical 
evidence of a causal nexus between diagnosed PTSD and the 
claimed in-service stressor; and (3) combat status or 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  

Analysis

The veteran contends that he should be service-connected for 
PTSD because he currently has PTSD as the result of the 
following:  (1) served as a "point man" for four months; 
(2) discovered seven dead service members from a squad that 
was deployed prior to the deployment of his squad to the same 
area; (3) exposed to mortar attacks and a massive human 
assault; and (4) replaced by service member, R.T., on 
occasion and he thought R.T. got killed along with a 
lieutenant and three others.  

With respect to element (3), combat status or verified 
stressors, the veteran's DD Form 214 and service personnel 
records indicate that he was a light weapons infantryman, and 
that he was awarded the National Defense Service Medal, 
Vietnam Service Medal with two Overseas Service Bars, Vietnam 
Campaign Medal, Combat Infantryman Badge, Vietnam Cross of 
Gallantry with Palm, Bronze Service Medal (First Oak Leaf 
Cluster) with "V" device, and the Expert Badge with the M-
14.  The evidence clearly establishes that the veteran 
engaged in combat with the enemy.  38 U.S.C.A. § 1154(b) 
(West 2002); 38 C.F.R. § 3.304(d), (f) (2003).  The claimed 
stressors of the general hardships of an infantryman are 
directly related to that combat and are consistent with the 
circumstances, conditions, or hardships of the veteran's 
service.  Id.  Therefore, the occurrence of the claimed 
stressors has been established.  Element (3) above has been 
met.  

In regard to elements (1) and (2), the service medical 
records note no complaints of, findings of, or treatment for 
a psychiatric disorder during service.  

A VA inpatient hospital summary noted that the veteran was 
hospitalized from November 1982 to December 1982.  The 
physician reported a diagnosis of adjustment disorder with 
depressed mood.  A VA inpatient hospital summary noted that 
the veteran was hospitalized from January 1983 to March 1983.  
The physician indicated that the veteran had disjointed, 
tangential, speech about Vietnam incidents.  The physician 
diagnosed "schizophreniform" disorder.  Decatur Mental 
Health Clinic records dated from March 1983 to May 1983 show 
that the veteran received follow-up therapy for diagnosed 
schizophrenia, paranoid type.  A VA inpatient hospital 
summary noted that the veteran was hospitalized from April 
1984 to July 1984.  It was noted that the veteran had a 
history of Vietnam flashbacks and attended the "Vietnam 
Group" twice weekly.  The physician reported a diagnosis of 
schizophrenia, paranoid.  Lutheran Hospital of Indiana 
records dated from March 1985 to May 1985 noted a diagnosis 
of schizophrenia, paranoid type.  Adams County Memorial 
Hospital records dated in January 1986 noted a diagnosis of 
schizophrenia with reactivation.   

Adams County Memorial Hospital records dated from November 
1990 to January 1991 noted a diagnosis of chronic 
schizophrenia.  A VA inpatient hospital summary noted that 
the veteran was hospitalized from February 1996 to April 
1996.  The physician reported a diagnosis of schizoaffective 
disorder, depressed.  VA outpatient treatment records dated 
from April 1996 to December 1996 noted treatment for 
schizophrenia.  Dr. R.L.B.'s December 1996 medical statement 
is noted.  

The December 1996 VA examination report shows that the 
veteran was evaluated for PTSD.  After a psychiatric 
examination, the examiner maintained that the veteran's 
symptoms did not meet the criteria for PTSD.  The examiner 
diagnosed schizoaffective disorder.  

A VA inpatient hospital summary noted that the veteran was 
hospitalized from 
November 1998 to December 1998.  The physician reported a 
diagnosis of chronic paranoid schizophrenia with acute 
exacerbation.  VA outpatient treatment records dated from 
October 2000 to November 2001 shows that the veteran received 
therapy for paranoid schizophrenia.   

The June 2003 VA examination report shows that the veteran 
was evaluated for PTSD.  After a very comprehensive 
psychiatric examination, the examiner reported that the 
veteran's symptoms did not meet the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV) criteria for PTSD.  The examiner diagnosed 
paranoid schizophrenia, chronic.  

The foregoing medical evidence shows that it is the opinion 
of private physicians and VA physicians that the veteran's 
symptoms do not meet the criteria for a diagnosis of PTSD.  
In the absence of a current medical diagnosis of PTSD, 
elements (1) and (2) above have not been met.  Therefore, the 
veteran is not entitled to a grant of service connection for 
PTSD. 38 C.F.R. § 3.304(f) (2002).

As the preponderance of the evidence is against the veteran's 
claim, the "benefit of the doubt" rule is not applicable.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

New and material evidence has been submitted and the claim of 
entitlement to service connection for post-traumatic stress 
disorder is reopened.  

Service connection for post-traumatic stress disorder is 
denied. 



	                        
____________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



